NO. 07-11-00085-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 23, 2011


                CESAR DAN HERNANDEZ-SANDOVAL, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 291ST DISTRICT COURT OF DALLAS COUNTY;

            NO. F-0954675-U; HONORABLE SUSAN LYNN HAWK, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND


        Appellant, Cesar Dan Hernandez-Sandoval, appeals from conviction for the

offense of murder, and sentence of life imprisonment.1 Appellant filed notice of appeal

on December 14, 2010. The appellate record was due to be filed by December 17,

2010.




        1
        Because no clerk’s record has been filed in this case, the identification of the
offense for which appellant was convicted is as reflected in a partial copy of the
judgment that was attached to appellant’s notice of appeal.
       On February 17, 2011, by order of the Texas Supreme Court, this appeal was

transferred from the Fifth District Court of Appeals to this Court. See TEX. GOV’T CODE

ANN. § 73.001 (West 2005). By separate letters, both dated March 1, 2011, this Court

notified the district clerk and official court reporter that the appellate record in this case

had been due to be filed no later than December 17, 2010, and directed the clerk and

reporter to advise this Court of the status of the records on or before March 11, 2011.

We received a request for extension of time to file the reporter’s record on March 1,

2011. This request was granted. However, to date, we have neither received the

clerk’s record nor any response to this Court’s March 1, 2011 directive.


       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 35.3(c). Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the status of the preparation of the clerk’s record, and to enter any order

necessary under the present circumstances to ensure that the clerk’s record is filed as

soon as practicable.


       The trial court shall cause the hearing to be transcribed. In addition, the trial

court shall (1) execute findings of fact and conclusions of law addressing the foregoing

issues, (2) cause a supplemental clerk=s record to be developed containing its findings

of fact and conclusions of law and any orders it may issue relating to this matter, and (3)

cause a reporter=s record to be developed transcribing the evidence and arguments

presented at the aforementioned hearing.             The trial court shall then file the

supplemental clerk=s record and any reporter=s record transcribing the hearing with the

                                              2
clerk of this Court on or before April 22, 2011. Should further time be needed by the

trial court to perform these tasks, same must be requested before April 22, 2011.


      It is so ordered.


                                        Per Curiam


Do not publish.




                                           3